Citation Nr: 0024974	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  98-01 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for herniated 
nucleus pulposus of the lumbar spine, currently evaluated as 
40 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry



INTRODUCTION

The veteran had active service from March 1941 to June 1945.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from decisions in which the 
regional office (RO) denied an increased rating for the 
veteran's service-connected low back disorder and denied 
TDIU.  In July 1999, the Board remanded this matter to the RO 
for conduct of a VA orthopedic examination, procurement of 
current medical records, and readjudication of the claims.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran's disability from herniated nucleus pulposus 
of the lumbar spine with hypertrophic spurring and 
osteoporosis is manifested by chronic low back pain and 
symptoms compatible with sciatic neuropathy with occasional 
flare-ups and with intermittent relief from such symptoms, 
without sensory or motor deficit, or hyporeflexia.

2.  Service connection is in effect for herniated nucleus 
pulposus of the lumbar spine with hypertrophic spurring and 
osteoporosis, rated 40 percent disabling, and healed 
submental scar, rated zero percent disabling.

3.  The veteran has a high school diploma and additional 
schooling in commercial courses.

4.  The veteran has work experience as a bookkeeper.

5.  The veteran's service-connected disabilities alone do not 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 40 
percent for the veteran's disability from herniated nucleus 
pulposus of the lumbar spine with hypertrophic spurring and 
osteoporosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.71a, Diagnostic Codes 5293 (1999).

2.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and the Department of 
Veterans Affairs (VA) has no further duty to assist the 
veteran in developing facts pertinent to his claim.  The 
veteran has not advised VA of the existence of additional 
evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

The veteran's service medical records show that he 
hospitalized in February 1945 with complaints of low back 
pain with radiating pain down his left hip and leg.  His 
symptoms were diagnosed as left sacroiliac joint sprain and 
chronic left sciatica.

The veteran was granted entitlement to service connection for 
left sciatica by a July 1945 rating decision and was awarded 
a rating of 10 percent effective from the date of the day 
following his separation from service.  Effective in October 
1946, the rating was increased to 60 percent for herniated 
nucleus pulposus of the fourth lumbar intervertebral disc 
with sciatic neuritis.  The rating was reduced to 40 percent 
by an October 1948 rating decision, effective from December 
15, 1948.  In an October 1951 rating decision, the rating was 
reduced to 20 percent, effective from December 18, 1951.  The 
rating was increased to 40 percent by a May 1976 rating 
decision, effective from July 1975.  The rating pertained to 
disability from herniated nucleus pulposus of the lumbar 
spine with hypertrophic spurring and some osteoporosis.

The current appeal is based on the veteran's December 1996 
claim for an increased rating and on his December 1997 claim 
that he is unemployable due to his service-connected 
disability.  The evidence which is indicative of the 
veteran's current level of disability from his back disorder 
consists of a January 1997 VA examination report and 
statements from private physicians, one of whom conducted an 
examination for VA compensation purposes.  In a letter dated 
in December 1996, a private physician reported that he had 
treated the veteran for symptoms from spinal stenosis in the 
region of the fourth and fifth lumbar vertebrae (L4-5).  Two 
epidural steroid injections, given two weeks apart, improved 
his symptomatology.  The doctor reported that the veteran had 
an ongoing degenerative process and continued to have 
"considerable" problems with his back.

During a January 1997 VA examination, the veteran reported 
current complains of chronic low back pain aggravated with 
weather changes, bending, lifting, stooping, squatting, 
coughing, sneezing, and sitting, standing, and walking in 
excess of 10 minutes.  He complained of stiffness in his back 
with intermittent bilateral lumbar muscle spasm.  He denied 
crepitus in the lumbar spine.  He also complained of 
bilateral sciatica with intermittent tingling and numbness in 
his lower legs and feet without motor weakness.  He denied 
incontinence.  On examination, the veteran's lumbosacral 
spine had 60 degrees of forward flexion without pain.  
Backward extension, left and right lateral flexion, and left 
and right rotation were described as normal with tenderness.  
The examiner noted that a recent computed tomography scan of 
the lumbosacral spine showed degenerative disc disease, 
marked hypertrophic changes, and acquired spinal stenosis at 
L4-5.  The examiner expressed his opinion that the veteran's 
ability to work was mainly limited by degenerative disc 
disease and degenerative joint disease of the lumbar spine.

The RO has rated the veteran disability from herniated 
nucleus pulposus with hypertrophic spurring and osteoporosis 
utilizing Diagnostic Code 5293.  Under that diagnostic code, 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc is rated as 60 percent disabling when 
there is little intermittent relief.  Severe intervertebral 
disc syndrome is rated 40 percent disabling where there are 
recurring attacks, with intermittent relief.  Thus, the 
rating of degenerative disc disease is based on the severity 
and persistence of the symptoms and degree of intermittent 
relief.

In October 1999, the veteran was examined for VA compensation 
purposes by a private physician.  His lumbosacral spine had 
60 degrees of forward flexion, 10 degrees of extension, and 
10 degrees of flexion to the left and right.  Straight leg 
raising caused pain in the back.  The muscles of the lower 
extremities were strong.  Squeeze test and peroneal nerve 
sign were "intact."  Reflexes were 2+.  X-rays showed 
degenerative changes with narrowing at L4-5 and L5-S1 with 
spurring at L3-4.  In a February 2000 letter, the same 
examiner repeated his findings and opined that the veteran 
had severe intervertebral disc syndrome with degenerative 
disc syndrome at two levels, as well as spurring at a third 
level.  The doctor expressed his opinion that the veteran 
could do sedentary or light duty type work but should not 
lift more than 10-20 pounds.  He could not stoop, crawl, or 
climb on a repetitive basis.  According to the physician, the 
veteran would have "occasional flare-ups" with worsening of 
pain if he went beyond such restrictions.

Based on a review of the entire record, the Board finds that 
the veteran's disability from herniated nucleus pulposus of 
the lumbar spine with hypertrophic spurring and osteoporosis 
is manifested by chronic low back pain and symptoms 
compatible with sciatic neuropathy with occasional flare-ups 
but with intermittent relief from such symptoms, without 
sensory or motor deficit, or hyporeflexia.  The Board is 
persuaded by the findings made in October 1999, that the 
veteran's lower extremity motor strength is strong, his 
reflexes are intact, and straight leg raising did not produce 
radicular pain.  There was no indication that there is 
demonstrable muscle spasm or absence of ankle jerk.

In essence, the veteran's complaint is of constant low back 
pain with intermittent tingling and numbness in his lower 
legs.  The back pain apparently limits range of motion in the 
lumbosacral spine, although such limitation of motion does 
not appear to be severe.  The back pain also limits the 
amount of time the veteran can stand, walk, and sit.  
However, the Board cannot find based on evidence in the 
record, that the veteran has nearly continuous pronounced 
symptoms of sciatic neuropathy with little intermittent 
relief.  Rather, it appears that he has rather constant low 
back pain with occasional exacerbations of more severe pain 
and radicular symptoms, with intervals of relief between such 
exacerbations.  Also of significance, the recent VA examiner 
characterized the low back disability as "severe".  
Therefore, the Board concludes that the criteria for a 
schedular rating in excess of 40 percent have not been met.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1999).  The functional impairment that 
can be attributed to pain, weakness, excess fatigability or 
incoordination has been taken into account.  See DeLuca v. 
Brown, 8 Vet App 202 (1995).  In this regard, the Board notes 
the clinical findings during the most recent VA examination 
which indicate that the veteran does not have functional 
impairment of his lumbar spine due to weakness, excess 
fatigability, or incoordination, but he does have limitation 
of function from "tenderness" at extremes of motion, and 
more severe limitation of function during exacerbations of 
his symptoms.  However, the Board also notes that Diagnostic 
Code 5293 contemplates characteristic pain associated with 
intervertebral disc syndrome, but rates such symptoms on the 
basis of the frequency and severity of attacks and whether 
there is intermittent relief.  The Board finds that the 
veteran has recurring attacks which have been characterized 
by a physician as "flare-ups."  During the intervals 
between such exacerbations, the veteran has the milder 
symptoms identified during the VA examinations, including 
slight limitation of motion due to pain on extremes of 
motion, with some functional limitation due to pain.  He was 
able to walk for short distances and able to lift light 
objects., the veteran is not entirely precluded from 
performing physical activity.  For example, he reports that 
he is able to mow his lawn and go shopping.  Apparently the 
veteran is not entirely precluded from physical activity.  
The Board concludes that the functional impairment due to 
pain is adequately compensated by the 40 percent schedular 
rating under Diagnostic Code 5293.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. A higher ratings are provided for 
more severe symptoms, but the medical evidence reflects that 
those manifestations are not present in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his low 
back disorder.  Nor is there evidence that the disorder 
otherwise so markedly interferes with employment as to render 
impractical the application of regular schedular standards.  
Therefore, the Board concludes that the veteran is adequately 
compensating by application of regular schedular standards 
and that extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted in this case.

II.  TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1998).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.  

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 1991).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and 
nonservice-connected disabilities may not be considered in 
the determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

Aside from his disability from degenerative disc disease, the 
only other service-connected disability that the veteran has 
is associated with a healed submental scar.  The scar has 
been rated zero percent disabling since December 1951.  
Recently dated medical records contained in the claims folder 
do not show that the veteran has current disability from the 
healed submental scar.  During the January 1997 VA 
examination, the examiner noted a history of incision and 
drainage of a submental abscess in 1942 without recurrence of 
symptomatology.  On examination, the scar was well healed.  
No associated functional loss was identified.

The veteran does not meet the percentage prerequisites for 
entitlement to TDIU under 38 C.F.R. § 4.16(a) (one service-
connected disability rated  60 percent or a combined rating 
of 70% or more, with one service-connected disability rated 
at 40% or more).  However, the veteran may be entitled to 
TDIU based on extraschedular considerations.  The question to 
be addressed is whether there are unusual circumstances, 
peculiar to this veteran, which prevent him from having the 
usual amount of success to be expected in overcoming the 
handicap of his disabilities.

The Board has considered the opinion expressed by the 
veteran's private orthopedic surgeon in September 1997 and 
June 1998.  The physician opined that the veteran's back 
problems have significantly contributed to his disabling 
condition to the point where he had to discontinue work 
activities.  The physician reported that the veteran was not 
fit for gainful employment.  However, no clinical findings 
were reported, and no rationale for the opinion was given.

The Board has afforded more probative weight to the report of 
the private physician who conducted a thorough examination 
for VA compensation purposes.  While that examiner concluded 
that the veteran was "severely limited" in the type of work 
he can do, he opined that the veteran could perform sedentary 
or light duty type work, subject to certain restrictions, 
involving lifting, stooping, crawling, and climbing.  His 
education and work experience, as reflected in documents in 
the claims file, qualify him for sedentary or light duty 
work.

The Board finds no such unusual circumstances peculiar to 
this veteran which prevent him from having the usual amount 
of success in overcoming the hardship of his service-
connected disabilities.  The veteran has a high school 
education and took

commercial courses after high school.  He did bookkeeping 
from 1948 to 1975, when he fractured his right wrist from a 
fall from a ladder.  The veteran has asserted that he has not 
been able to work due to his service-connected low back 
disorder.  However, the record does not indicate that the 
veteran has had frequent hospitalizations or frequent 
treatment for his service-connected disabilities, or that 
such disabilities otherwise markedly interfere with 
employment.  And again, he has the education and work 
experience to obtain and maintain sedentary or light duty 
employment. 

In summary, the veteran does not meet the percentage 
prerequisites for TDIU as set out in 38 C.F.R. § 4.16.  The 
record does not reflect any unusual circumstances that place 
the veteran in a different position than other veterans with 
the same disability rating.  Accordingly, the Board concludes 
that he is not entitled to a total rating for compensation 
based on unemployability.


ORDER

An increased rating for herniated nucleus pulposus of the 
lumbar spine with hypertrophic spurring and osteoporosis is 
denied.

A TDIU rating is denied.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

